Exhibit 99.1 Financial Pacific Holdings, LLC and Subsidiaries Consolidated Financial Statements as of and for the Year Ended December31, 2012, and Independent Auditors’ Report FINANCIAL PACIFIC HOLDINGS,LLC AND SUBSIDIARIES TABLE OF CONTENTS Page INDEPENDENT AUDITORS’ REPORT 1 CONSOLIDATED FINANCIAL STATEMENTS AS OF AND FOR THE YEAR ENDED DECEMBER31, 2012: Balance Sheet 2 Comprehensive Income 3 Statements of Members’ Equity 4 Statements of Cash Flows 5-6 Notes to Consolidated Financial Statements 7–20 INDEPENDENT AUDITORS' REPORT To the Board of Directors and Members of Financial Pacific Holdings,LLC Federal Way, Washington We have audited the accompanying consolidated financial statements of Financial Pacific Holdings,LLC and its subsidiaries (the “Company”), which comprise the consolidated balance sheet as of December31, 2012, and the related consolidated statements of comprehensive income, members’ equity, and cash flows for the year then ended, and the related notes to the consolidated financial statements. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the Company’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Financial Pacific Holdings,LLC and its subsidiaries as of December31, 2012, and the results of their operations and their cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Deloitte & Touche LLP Seattle, WA April12, 2013 1 FINANCIAL PACIFIC HOLDINGS, LLC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET AS OF DECEMBER 31, 2012 (Dollars in thousands, except par value) ASSETS CASH $ RESTRICTED CASH AND CASH EQUIVALENTS NET INVESTMENT IN DIRECT FINANCING LEASES AND LOANS — Less allowance for credit losses of $12,455 INTANGIBLE ASSETS — Net OTHER ASSETS TOTAL $ LIABILITIES AND MEMBERS’ EQUITY LIABILITIES: Revolving and term debt $ Deferred income taxes Accounts payable and accrued expenses Total liabilities COMMITMENTS (Note 4) MEMBERS’ EQUITY: Common units — no par value Incentive units — no par value Preferred units — $573 par value Additional paid-in capital Retained earnings Total members’ equity TOTAL $ See notes to consolidated financial statements. 2 FINANCIAL PACIFIC HOLDINGS, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME FOR THE YEAR ENDED DECEMBER 31, 2012 (Dollars in thousands) INCOME: Interest and fee income $ Interest expense Net interest and fee income Provision for credit losses Net interest and fee income after provision for credit losses Other income Total income OTHER EXPENSES: Salaries and benefits General and administrative Related party transactions Financing-related costs Amortization of intangible assets Total other expenses INCOME BEFORE INCOME TAX PROVISION INCOME TAX PROVISION NET INCOME OTHER COMPREHENSIVE INCOME COMPREHENSIVE INCOME $ See notes to consolidated financial statements. 3 FINANCIAL PACIFIC HOLDINGS, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENT OF MEMBERS’ EQUITY FOR THE YEAR ENDED DECEMBER 31, 2012 (In thousands) Preferred Units Common Units Incentive Units Units Amount Units Amount Units Amount Additional Paid-In Capital Retained Earnings Total Members’ Equity BALANCE — January 1, 2012 44 $ $
